Filed 6/24/21 In re Bisel CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT



    In re GREGORY BISEL                                                                      F080372

           On Habeas Corpus.


                                                   THE COURT*
         ORIGINAL PROCEEDINGS; petition for writ of habeas corpus.
         Heather J. MacKay, under appointment by the Court of Appeal, for Petitioner.
         Xavier Becerra and Rob Bonta, Attorneys General, Phillip J. Lindsay, Assistant
Attorney General, Amanda J. Murray, Maria G. Chan, and Janine W. Boomer, Deputy
Attorneys General, for Respondent.
                                                        -ooOoo-




*        Before Detjen, Acting P.J., Smith, J. and Meehan, J.
                                    INTRODUCTION
       In 2016, voters approved Proposition 57, which added a provision to the California
Constitution that significantly expanded parole eligibility for all state prisoners convicted
of a nonviolent felony offense. (Cal. Const., art. I, § 32, subd. (a)(1).) Petitioner Gregory
Bisel contends the implementing regulations promulgated by the Department of
Corrections and Rehabilitation (CDCR) invalidly excluded him from Proposition 57
relief based on a prior conviction that requires him to register as a sex offender under the
Sex Offender Registration Act (Pen. Code, §§ 290-290.024).
       During the pendency of this petition, our Supreme Court invalidated the
challenged regulations (In re Gadlin (2020) 10 Cal.5th 915, 943 (Gadlin)), and CDCR
subsequently repealed the invalidated regulations and promulgated additional regulations
to provide a timeframe for scheduling parole consideration for offenders, such as
petitioner, who became eligible for an initial parole consideration hearing as a result of
Gadlin. (Cal. Code Regs., tit. 15,1 §§ 2449.32, subd. (c), 3491, subd. (b)(3), 3492,
subd. (f), 3496, subd. (b), 3497, subd. (e), Register 2021, No. 18 (Apr. 29, 2021).)
CDCR has since determined petitioner is eligible for nonviolent parole consideration and
has referred him to the Board of Parole Hearings for parole consideration.
       We conclude petitioner has received the relief he requests in this matter and that
no actual controversy remains. We therefore discharge our order to show cause and deny
the petition as moot.
                               PROCEDURAL HISTORY
       In 2014, a jury convicted petitioner on two counts of annoying or molesting a
minor while having a prior conviction under Penal Code section 288, subdivision (a)
(Pen. Code, § 647.6, subd. (c)(2); counts 1 & 2). Petitioner also was found to have


1       Further undesignated references to the California Code of Regulations are to
title 15.


                                             2.
served a prior prison term. (Pen. Code, § 667.5, former subd. (b).) Petitioner was
sentenced to an aggregate term of 15 years, 8 months. As a result of both his 2014
conviction and his prior conviction, petitioner is required to register as a sex offender.
(Pen. Code, §§ 290, subd. (a), 290.003.)
       At some point, petitioner filed a petition for writ of habeas corpus in the superior
court, challenging his exclusion from nonviolent parole consideration by CDCR. On
November 8, 2019, the superior court denied the petition on the ground the evidence
submitted supported CDCR’s denial of early parole consideration under Proposition 57.
       On December 5, 2019, petitioner filed a petition for writ of habeas corpus in this
court. After informal briefing, we concluded petitioner had stated a prima facie case
showing he was entitled to Proposition 57 parole consideration, despite then-current
California Code of Regulations, section 3491, subdivision (b)(3), which denied early
parole consideration to determinately sentenced Penal Code section 290 registrants. We
issued an order to show cause and ordered counsel appointed to represent petitioner. The
Attorney General filed a return to the order to show cause, arguing that petitioner was
ineligible for early parole consideration based on his prior convictions that require him to
register as a sex offender. Petitioner filed a reply, arguing then-current section 3491,
subdivision (b)(3) of the California Code of Regulations conflicted with article I,
section 32 of the California Constitution.
       On January 29, 2021, petitioner filed a motion to file a supplemental brief
addressing our Supreme Court’s recent opinion in Gadlin, supra, 10 Cal.5th 915. We
granted the request. In supplemental briefing, petitioner argued Gadlin requires this court
to grant the petition and order CDCR to refer him for nonviolent offender parole
consideration. The Attorney General argued Gadlin rendered the petition moot.
       Thereafter, CDCR adopted temporary emergency regulations which repealed the
regulations invalidated in Gadlin (Cal. Code Regs., §§ 3491, subd. (b)(3), 3496,
subd. (b), Register 2021, No. 18 (Apr. 29, 2021)), and provided a timeframe for

                                              3.
scheduling parole consideration for all nonviolent offenders who became eligible for an
initial parole consideration hearing as a result of Gadlin (Cal. Code Regs., §§ 2449.32,
subd. (c), 3492, subd. (f), 3496, subd. (b), 3497, subd. (e), Register 2021, No. 18
(Apr. 29, 2021)).
          On May 17, 2021, we requested further supplemental briefing on the effect of the
new regulations. In their supplemental briefs, the parties agree that the newly
promulgated regulations require CDCR to refer petitioner to the Board of Parole Hearings
for parole consideration no later than July 1, 2021. (Cal. Code Regs., § 3492, subd. (f).)
Petitioner initially argued the new regulations did not render the petition moot because
CDCR had not yet calculated his parole eligibility date or referred him for parole
consideration. However, the Attorney General responded with evidence demonstrating
that, on May 25, 2021, CDCR calculated petitioner’s nonviolent parole eligibility date to
be August 6, 2018, and, on May 26, 2021, CDCR notified petitioner that he had been
referred to the Board of Parole Hearings for parole review and possible release.
Petitioner nonetheless contends that, because the prior regulations unlawfully delayed his
parole consideration, this court should order CDCR and the Board of Parole Hearings to
expedite his parole determination and release him immediately if he is found suitable for
parole.
                                       DISCUSSION
I.        Proposition 57
          In November 2016 the electorate approved Proposition 57. (Cal. Sect. of State,
Statement of Vote Summary Pages (2016) p. 12  [as of June 24, 2021].) Relevant here, the
initiative added section 32 to article I of the California Constitution, which states: “Any
person convicted of a nonviolent felony offense and sentenced to state prison shall be
eligible for parole consideration after completing the full term for his or her primary
offense.” (Art. I, § 32, subd. (a)(1).) It further provides that “the full term for the

                                              4.
primary offense means the longest term of imprisonment imposed by the court for any
offense, excluding the imposition of an enhancement, consecutive sentence, or alternative
sentence.” (Id., § 32, subd. (a)(1)(A).) The new provision also directed CDCR to “adopt
regulations in furtherance of these provisions” and instructed the Secretary of CDCR to
“certify that these regulations protect and enhance public safety.” (Id., § 32, subd. (b).)
       In March 2017, CDCR adopted temporary emergency regulations to implement
Proposition 57. Those regulations defined a “nonviolent offender” as an inmate who was
not, among other things, convicted of a sex offense requiring registration under Penal
Code section 290. (Gadlin, supra, 10 Cal.5th at pp. 923-924; Cal. Code Regs.,
§§ 2449.1, former subds. (a), (c), 3490, former subds. (a), (c).) “Under the emergency
regulations, inmates with current or prior sex offense convictions requiring registration
were excluded from nonviolent offender parole consideration.” (Gadlin, at p. 924.)
       In May 2018, CDCR replaced the emergency regulations with final regulations.
“The May 2018 regulations modified the March 2017 emergency regulations in various
ways, including by changing the definition of ‘nonviolent offenders.’ As relevant here,
the final regulations do not exclude from the definition of ‘nonviolent offenders’
individuals convicted of a current or prior sex offense requiring registration. (See Cal.
Code Regs., §§ 3490, subd. (a) [defining ‘determinately-sentenced nonviolent offender’],
3495, subd. (a) [defining ‘indeterminately-sentenced nonviolent offender’].) Thus,
inmates with prior sex offenses requiring registration may be deemed ‘nonviolent
offenders’ under the final regulations (unless they are excluded on another basis). The
regulations state, too, that nonviolent offenders ‘shall be eligible for parole consideration
by the Board of Parole Hearings.’ (Id., § 3491, subd. (a); see also § 3496, subd. (a).) [¶]
The final regulations go on to say that, ‘[n]otwithstanding [section 3491,] subsection (a),’
even nonviolent offenders are ‘not eligible for parole consideration’ if, among other
things, ‘[t]he inmate is convicted of a sexual offense that currently requires or will
require registration as a sex offender under the Sex Offender Registration Act, codified in

                                              5.
Sections 290 through 290.024 of the Penal Code.’ (Cal. Code Regs., § 3491, [former]
subd. (b), (b)(3); see also § 3496, [former] subd. (b).)”2 (Gadlin, supra, 10 Cal.5th at
p. 924, fn. omitted.) The final statement of reasons accompanying the May 2018
regulations explained that “inmates currently or previously convicted of a sex offense
requiring registration would be excluded from nonviolent offender parole consideration
based on public safety concerns.” (Id. at pp. 924-925.)
       In Gadlin, our Supreme Court held that CDCR’s regulations that “treat all
individuals with convictions for registerable sex offenses as categorically ineligible for
parole, even when [CDCR’s] own regulations classify those inmates as having been
convicted of a nonviolent felony” were inconsistent with the Constitution as amended by
Proposition 57. (Gadlin, supra, 10 Cal.5th at p. 943.) Accordingly, the high court
directed CDCR to treat as void and repeal then-current sections 3491, subdivision (b)(3),
and 3496, subdivision (b) of the California Code of Regulations, and to make any further
conforming changes necessary to render the regulations consistent with article I,
section 32, subdivision (a)(1) of the California Constitution and the court’s opinion.
(Gadlin, at p. 943.)
       Following Gadlin, in April 2021, CDCR adopted temporary emergency
regulations which repealed the regulations invalidated in Gadlin (Cal. Code Regs.,
§§ 3491, subd. (b)(3), 3496, subd. (b), Register 2021, No. 18 (Apr. 29, 2021)), and

2      “In addition to excluding from parole consideration inmates convicted of prior
offenses requiring registration, the May 2018 regulations categorically excluded certain
other ‘nonviolent offenders’: (i) inmates deemed ineligible based on a public safety
screening and referral, and, as noted, (ii) inmates serving an indeterminate term under the
Three Strikes law, even when the third strike was a nonviolent felony. Courts of Appeal
have invalidated both exclusions as inconsistent with Proposition 57 and have directed
[CDCR] to adopt new regulations consistent with the constitutional provision.
[Citations.] [CDCR] did not seek review in either case.” (Gadlin, supra, 10 Cal.5th at
p. 925.) Instead, CDCR amended its regulations to comply with both decisions. (Id. at
p. 925, fn. 10; In re Arroyo (2019) 37 Cal.App.5th 727, 730 (Arroyo); see Cal. Code
Regs., §§ 3490-3491, 3495-3496.)


                                             6.
provided a timeframe for scheduling parole consideration for all nonviolent offenders
who became eligible for an initial parole consideration hearing as a result of Gadlin (Cal.
Code Regs., §§ 2449.32, subd. (c), 3492, subd. (f), 3496, subd. (b), 3497, subd. (e),
Register 2021, No. 18 (Apr. 29, 2021)). Under these regulations, determinately
sentenced offenders with a nonviolent parole eligible date on or before July 1, 2021, such
as petitioner, shall be referred to the Board of Parole Hearings for parole consideration by
July 1, 2021, unless the offender’s earliest possible release date is on or before
November 1, 2021. (Cal. Code Regs., § 3492, subd. (f).)
II.    The Petition is Moot
       “ ‘A case becomes moot when a court ruling can have no practical impact or
cannot provide the parties with effective relief.’ ” (In re Stephon L. (2010) 181
Cal.App.4th 1227, 1231.)
       In his habeas petition, petitioner argued he was unlawfully excluded from
nonviolent parole consideration based on CDCR regulations excluding sex offenders.
Since that time, the challenged regulations have been invalidated and repealed. (Gadlin,
supra, 10 Cal.5th at p. 943; Cal. Code Regs., § 3491, Register 2021, No. 18 (Apr. 29,
2021)). Newly promulgated regulations require that petitioner be referred for parole
consideration by July 1, 2021. (Cal. Code Regs., § 3491, subd. (f).) CDCR has
determined petitioner is eligible for nonviolent parole consideration, with a nonviolent
parole eligibility date of August 6, 2018. CDCR has referred petitioner to the Board of
Parole Hearings for parole review and possible release. Thus, petitioner has received
everything he requested in his petition and everything CDCR was ordered to do in
Gadlin. There are no justiciable issues left for us to decide and the matter is moot.
(Arroyo, supra, 37 Cal.App.5th at pp. 732-733 [denying habeas petition as moot where
petitioner became eligible for early parole consideration under amended regulation].)
       Petitioner nonetheless asks us to direct CDCR and the Board of Parole Hearings to
expedite his parole suitability determination, and to release him immediately if he is

                                              7.
found suitable for parole. However, nothing in Proposition 57 “dictates the timing of an
inmate’s actual parole suitability hearing.” (Arroyo, supra, 37 Cal.App.5th at p. 731; cf.
In re McGhee (2019) 34 Cal.App.5th 902, 909 [distinguishing parole eligibility
determinations made by CDCR from parole suitability decisions made by the Board of
Parole Hearings].) Moreover, our Supreme Court has continued to emphasize that “[t]he
evaluation of an inmate’s suitability for parole and the processes involved in conducting
that evaluation remain squarely within the purview of the [CDCR] and the Board of
Parole Hearings.” (Gadlin, supra, 10 Cal.5th at p. 920.) Finally, the timing of
petitioner’s parole suitability hearing was neither raised nor argued in his petition or
reply, and was raised instead for the first time in supplemental briefing. The belated
argument is not well-taken, as petitioner may not expand his claims beyond those
contained in the petition and made the basis of this court’s order to show cause. (In re
Lawley (2008) 42 Cal.4th 1231, 1248 [the claims in an order to show cause are limited to
those alleged in the petition]; In re Clark (1993) 5 Cal.4th 750, 781, fn. 16, superseded by
statute on other grounds as stated in Briggs v. Brown (2017) 3 Cal.5th 808; Board of
Prison Terms v. Superior Court (2005) 130 Cal.App.4th 1212, 1235-1236.)
       We therefore reject petitioner’s contentions with regard to the timing of his parole
suitability determination, and conclude the petition is moot.
                                      DISPOSITION
       The order to show cause is discharged, and the petition for writ of habeas corpus is
denied as moot.




                                              8.